Case 2:19-cv-11783-AJT-MKM ECF No. 27-8, PageID.809 Filed 07/29/20 Page 1 of 3




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
 SUNAMERICA HOUSING FUND 1050, A
 NEVADA LIMITED PARTNERSHIP, a Nevada
 limited partnership,

                         Plaintiff,               Case No. 2:19-cv-11783-AJT-MKM
 v.

 PATHWAY OF PONTIAC, INC. et al.,

                         Defendants.




                                      EXHIBIT 6

      MAY 31, 2019 LETTER TO SHF 1050 REGARDING LOCKWOOD PROPOSAL
Case 2:19-cv-11783-AJT-MKM ECF No. 27-8, PageID.810 Filed 07/29/20 Page 2 of 3




JACK C. DAVIS PC             TED S. ROZEBOOM                                                               KEVIN J. RORAGEN
JAMES R. NEAL                SARA L. CUNNINGHAM                             OF COUNSEL:                    Telephone: 517-482-2400
MICHAEL G. OLIVA             JAMES F. ANDERTON, V2                          KARL L. GOTTING PLLC           Fax: 517-853-8619
MICHAEL H. RHODES            MICHAEL G. STEFANK06                           MICHAEL A. HOLMES              kjroragen@loomislaw.com
JEFFREY L. GREEN             MIKHAIL MURSHAK3A 5                            PAULA K. MANIS PLLC7
JEFFREY S. THEUER1           DOMINIC R. RIOS                                KELLY REED LUCAS
KEVIN J. RORAGEN             ALAN G. ABOONA                                 YING BEHER
RICHARD W. PENNINGS          MARK A. IAFRATE
                                                                            1 ALSO LICENSED IN MD
                                                                            2 ALSO LICENSED IN FL
                                                                            7 ALSO LICENSED IN CT
                                                                              ALSO LICENSED IN NY
                                                                            5 ALSO LICENSED BY USPTO
                                                                            6 ALSO CPA
                                                                            7 EASTWOOD OFFICE


                                                      May 31, 2019

                                                                   VIA EMAIL & FIRST CLASS MAIL


TO THE PARTNERS OF
PONTIAC ILF LIMITED DIVIDEND HOUSING ASSOCIATION LIMITED PARTNERSHIP:

 Mr. Jerome E. Finis                                           Mr. Michael Fowler, Vice President
 Pathway of Pontiac, Inc.                                      AIG Sun America, Inc.
 30 S. Wacker Drive, Suite 1300                                Sun America Housing Fund 1050
 Chicago, IL 60606                                             1 Sun America Center
 jfinis@pathwaytoliving.com                                    Century City
                                                               Los Angeles, CA 90067-6022

         Re:          Notice of Receipt of Bona Fide Offer to Purchase

Gentlemen:

       This office represents PV North, LLC, a General Partner of the above-referenced Michigan
limited partnership. On behalf of our client, you are hereby notified that the Partnership has
received a bona fide Offer to Purchase, dated May 21, 2019 from Lockwood Development
Company, LLC of Southfield, Michigan ("Lockwood"). A copy of Lockwood's Offer to Purchase
Real Estate is enclosed for your records.

        In accordance with Section 17.03 of the Amended and Restated Agreement of Limited
Partnership, effective September 1, 2002 ("Partnership Agreement"), PV North, LLC has
contemporaneously notified Presbyterian Village North, a Michigan nonprofit corporation
("Presbyterian"), of the bona fide offer, and Presbyterian shall have up to thirty (30) days to
exercise its right of first refusal as set forth in Article XVII of the Partnership Agreement.


  DOWNTOWN LANSING OFFICE:                           GRAND RAPIDS OFFICE:                              EASTWOOD OFFICE:
  124 W. ALLEGAN STREET, SUITE 700             100 GRANDVILLE AVE, SW, SUITE 202          2400 LAKE LANSING ROAD, SUITE E
  LANSING, MI 48933-1784                            GRAND RAPIDS, MI 49503                        LANSING, MI 48912-3674
  517-482-2400                                          517-482-2400                                        517-485-0400

                                                                                                                 RXO!1178
Case 2:19-cv-11783-AJT-MKM ECF No. 27-8, PageID.811 Filed 07/29/20 Page 3 of 3
 Loomis, Ewert, Parsley, D.    & Gotting, P.C.
 May 31, 2019
 Page 2 of 2


      Thank you for your attention to these matters. This notice is provided as a courtesy, and
PV North reserves and retains all rights.

                                             Very truly yours,

                                             LOOMIS, EWERT, PARSLEY,
                                              DAVI & G   TING, P.C.


                                             Kevin J,_.I ragen
KJ R/mj f

CC:    PV North, LLC (via email)
       Louis E. Dolan, Jr., Esq., Counsel for Investment Partnership (via email and first class
       mail)




                                    LOOM
                                                                                          RXO!1179
